Citation Nr: 0706975	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased initial evaluation for myasthenia 
gravis (to include claimed cramps in feet and hands, chest 
pain, residuals of thoracotomy, and eye conditions, including 
ptosis and residuals of a chalazion), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 until May 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal initially included claims for service connection 
for a left leg condition and a left hip condition.  Although 
the veteran submitted a notice of disagreement as to the 
rating decision and a Statement of the Case was issued in 
February 2004, the veteran did not perfect his appeal by the 
filing of a timely substantive appeal.  As such these issues 
are not presently before the Board.  38 U.S.C.A. 
§ 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the Board finds 
another VA examination is necessary to decide the claim. 

Service connection for myasthenia gravis was granted in a 
July 2003 rating decision.  At that time, the veteran's 
myasthenia gravis was assigned a 30 percent evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8025.  The veteran 
contends the current evaluation does not accurately reflect 
the severity of his disability.

Under Diagnostic Code 8025, a diagnosis of myasthenia gravis 
with ascertainable residuals warrants the assignment of a 
minimal rating of 30 percent.  38 C.F.R. § 4.124a also 
provides that consideration should be afforded to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  
A note under Diagnostic Code 8025 further provides that 
ratings in excess of the prescribed minimum ratings may be 
assigned and the diagnostic codes utilized as bases of 
evaluation should be cited in addition to the codes 
identifying the diagnoses.  Id. at Note 1.  In other words, a 
higher rating may be assigned based upon the combined 
evaluations of the residual disorders.

Although the veteran underwent VA examinations in May 2003 
and June 2003 with a view towards ascertaining whether he had 
myasthenia gravis and other claimed conditions, the 
examination report is not sufficient to ascertain the 
severity of the disorder, with specific inquiry as to the 
rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 
8025, as established by the General Rating Formula for Mental 
Disorders.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996) 
(Holding that VA rating examinations must contain findings 
which address the specific diagnostic criteria.); see Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992) (Holding that VA must adhere to 
specific factors as enumerated in the rating criteria when 
evaluating schedular disability rating claims.).  

Furthermore, the VA examinations failed to address all of the 
possible residuals of myasthenia gravis and provide detailed 
findings from which these residuals could be separately 
evaluated under the appropriate diagnostic codes.  Therefore, 
the medical evidence of record is insufficient for the Board 
to render a decision on the nature, extent and severity of 
the veteran's myasthenia gravis.  These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In the present case, the veteran has 
reported treatment at Walter Reed Army Medical Center; 
however, a complete set of records are not associated with 
the claims file.  These records are relevant and should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for myasthenia 
gravis and any associated residuals.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment he 
received from Walter Reed Army Medical 
Center.

2.  The veteran should be afforded a 
comprehensive neurological VA examination.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
express an opinion as to the following:

a)  Whether the veteran's claimed 
cramps in feet and hands, chest pain, 
residuals of thoracotomy, and eye 
conditions, including ptosis and 
residuals of a chalazion are associated 
with the diagnosed myasthenia gravis?

b)  Whether the veteran's myasthenia 
gravis is manifested by any other 
residual disorders, including but not 
limited to, headaches, dizziness, 
fatigability, psychotic manifestations, 
loss of use or partial loss of use of 
an extremity, speech disturbances, 
impairment of vision, disturbances of 
gait, tremors, or visceral 
manifestations?

c)  For any residual disorder 
associated with the myasthenia gravis, 
the examiner should express an opinion 
as to the severity of that disorder.  
In evaluating the associated disorders, 
the examiner should refer to the 
appropriate diagnostic codes for each 
disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.


When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


